DeNT, Judge:

(concurring).

My worthy associate has made use of the following language in his opinion, which seems to me tends to confusion, to-wit: “The question is the value of the property less special benefits to the property, but not less general benefits shared in common with other property in the neighborhood. * * * It is not right to charge general benefits, and thus make one man pay for what the whole community enjoys.” This is the rule that applies to the ascertainment of the damages in condemnation proceedings to the residue of the property not taken, and contravenes the rule in Stewart v. Railroad Co., 38 W. Va. 438 (18 S. E. 604), applicable to the ascertainment of damages where no part of the property is taken. In condemnation proceedings, the enhanced and prospective value of the property is excluded by the provisions of the statute, from the estimate, for the reason that it is a mere matter of conjecture, and is enjoyed by all property owners, generally, along the line of the road, and in the neighborhood alike. It cannot be considered, though the property may be valuable timber, mineral and coal lands, worth a few cents per acre before the taking and one thousand dollars per acre after the taking. Railroad Co. v. Foreman, 24 W. Va. 662; 2 Dill. Mun. Corp. p. 735, § 625, note 1. Such rule does not apply to cases where no part of the property is taken. The damages are not assessed until the improvement is completed. Then the enhanced value by reason thereof is not a matter of uncertainty, but. fixed and determined, and it is nothing more than right and in perfect accord with natural justice that he wlio asks pay for damages suffered should be willing to give credit for benej *75fits received. If lie takes with one hand, he should be willing to give with the other. If, to save a man’s life, his leg is broken, he ought- not to recover for the broken leg, unless the value thereof exceeds that of his life. And when a persons property is damaged that, it may be. improved, he should he willing to allow for such improvements in his attempt to recover damages. Hence the rule, in Stewart v. Railroad Co., above, that “if the fair market value of the abuting property.is as much immediately after the construction of the railroads as it was immediately before such improvement was made, no damages are sustained for which a recovery can be had.” By this rule all benefits to the property, local or general, by which its market value is kept up or increased, are necessarily taken into consideration ; and it is simply impossible to observe or preserve such rule, and exclude from the estimate any value giving benefits. The question is, what is the actual loss to the market value, of the property? If there is none, then no damage has been sustained, and no recovery can be had.

Reversed.